BATTERY CELL HAVING MAIN GAS DISCHARGE TUBE AND METHOD FOR MANUFACTURING THE SAME

Primary Examiner: Gary Harris 		Art Unit: 1727       July 22, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/26/2020 & 06/10/2020 were considered by the examiner.

Drawings
4.	The drawings were received on 05/26/2020.  These drawings are acceptable.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. US 2009/0061289.
 	As to Claim 1, Hamada discloses a method for manufacturing a battery cell (module, see abstract and title).  The method comprising: 5a preparation step (S10) of preparing an electrode assembly to which an electrode lead is coupled (101, [0005]); an accommodation step (S20) of accommodating the electrode assembly in a case so that an end of the electrode lead is led out of the case (125 & 126, see figure 3).10  A disposition step (S30) of disposing a lead film on each of top and bottom surfaces of the electrode lead (121, [0147]) disposed on a sealing surface of the case (hermetically sealed [0018]).  A burying step (S40) of burying one end of a main gas discharge tube (duct) in the lead film in a state in which the main 15gas discharge tube (duct) is disposed in the case [0022]; and a sealing step (S50) of thermally fusing the entire sealing surface (160) of the case to complete the battery cell [0156].  

Allowable Subject Matter
6.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 2 requires the method of claim 1, after the sealing step (S50), 20further comprising: a charging/discharging step (S60) of charging/discharging the completed battery cell; and a gas discharge step (S70) of discharging a gas generated in the battery cell, in which the charging/discharging is 25completed, to the outside, wherein, in the gas discharge step (S70), a portion of the lead film is cut so that the one end of the main gas discharge tube is exposed to the outside to discharge the gas in the case to the outside through the exposed one end of the 30main gas discharge tube.  
 	Claim 3 requires the method of claim 2, after the gas discharge step (S70), further comprising a resealing step (S80) of thermally fusing the lead film, in which the one end of the main gas discharge tube is disposed, to seal the one end of the main 5gas discharge tube.  
 	Claim 4 requires the method of claim 3, wherein, in the burying step (S40), an auxiliary gas discharge tube is further disposed in the case, wherein one end of the auxiliary gas discharge tube 10is buried so that the one end is not exposed to the outside of the sealing surface of the case.  
 	Claim 5 requires the method of claim 4, wherein, in the sealing step (550), the one end of the auxiliary gas discharge tube is 15sealed together with the sealing surface by thermally fusing the entire sealing surface of the case.  
 	Claim 6 requires the method of claim 5, wherein, in the gas discharge step (S70) the sealing surface is cut so that the one end of 20the auxiliary gas discharge tube is exposed to the outside to additionally discharge the gas in the case through the auxiliary gas discharge tube.  
 	Claim 7 requires the method of claim 6, wherein, in the resealing step 25(580), the cut sealing surface is thermally fused to seal the one end of the auxiliary gas discharge tube together.
 	Claims 2-7 provide sufficient specificity when added to any intervening claim.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727